DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received July 15, 2022 are acknowledged.
Claims 15, 16, 21-23, 27, and 29 have been canceled.
Claims 8-14, 17-20, 24, 25, 28, and 32 have been amended.
Claims 1-14, 17-20, 24-26, 28, and 30-35 are pending in the instant application.

Applicant’s election without traverse of the invention of group III, drawn to bispecific antibodies binding PD1 and TIM3, and the species of PB16465 which comprises the variable domain sequences of SEQ ID numbers 47 (anti-PD1 VH, MF6930), 55 (anti-TIM3 VH, MF7677) and 26 (common VL, and note that as per Figure 1B the polypeptide sequence is 26 (applicant elected 25, which is the nucleic acid sequence)) in the reply filed on July 15, 2022 is acknowledged.

Claims 1-3, 17, 18, 26, 28, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 15, 2022.

Claims 4-14, 19, 20, 24, and 25 are under examination in this office action.  Applicant is reminded of the species election of PB16465 (i.e. SEQ ID NOs:47, 55, and two copies of 26). 


Information Disclosure Statement
The IDS forms received 7/29/2020 and 7/15/2022 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-14, 19, 20, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Applicant has broadly claimed antibodies containing at least two variable domains, wherein one variable domain binds PD1 and the other binds TIM3.  Dependent claims recite additional functional properties, such as blocking of ligands binding to PD1 and TIM3 as can be seen in for example claim 5 and 6 respectively, as well as structural features such as the presence of a particular CDR sequence or variable domain defined by SEQ ID number (see for example claims 8 and 13).  Notably, claims reciting SEQ ID numbers do not appear to define all of the elements reasonably needed to ensure binding to both PD1 and TIM3 antigens, and that the claims also recite language such as percent identity or explicit recitation of mutations which alters the structure present in the claimed binding constructs beyond the exact SEQ ID numbers.  To support such breadth, the specification discloses immunizing mice with PD1 and TIM3 antigens and selecting clones via screening (example 2).  Individual antibodies were then combined using molecular biology techniques to make bispecific constructs (example 4).  Mutagenesis of the variable binding domains, either random or site directed such as in an attempt to increase antigen binding affinity, does not appear to have been performed.       
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human PD1) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
In the instant application, applicant has claimed antibody based products which minimally have two antigen binding domains, one which binds PD1 and the other binding TIM3.  The broadest claims describe the claimed antibodies by what they do, such as binding PD1 and TIM3 (claim 4) or the ability of the claimed construct to block the interaction of a receptor and its ligand (claims 5 and 6).  However, as has been made clear by recent court cases as well as USPTO guidance, describing an antibody simply by what it binds is not sufficient to provide adequate written description for the recited genus. Indeed, as taught by Edwards et al., Lloyd et al., Lescar et al., and Goel et al., the number of potential antibody structures (i.e. sequences) which can bind to the same antigen is literally astronomical.  Thus, reciting what the antibody does (its functional properties) provides no information as to what the antibody is (its structure/primary amino acid sequence) as many structurally unrelated antibodies can reasonably have the same functional properties, and given the expected number of such antibodies that are theoretically possible the antibodies made in eth working examples are not reasonably representative of the breadth of antibody structures which also have the recited functional properties. 
Other claims recite limited structural features, but no pending claim appears to require fixed, non-degenerate sequences for all 12 CDRs which reasonably must be present to ensure binding, with 6 for PD1 and 6 for TIM3 given that the art generally accepts six CDRs as the minimum necessary structure for an antibody which is correlated with the function of antigen binding.  It is noted that the mice used in the working example to generate anti-PD1 and anti-TIM3 antibodies appear to make B cells that all have the same light chain, and thus the VL CDRs for the anti-PD1 and anti-TIM3 antibodies of the working examples all have the same sequences.  There is no evidence that the VH sequences of the working examples alone (i.e. in the absence of a paired VL) are capable of binding any antigen, and it should be noted that unless a biological sequence is specified, the claims encompass effectively random sequence at the unspecified locations.  Given that changes to a single CDR can abrogate binding as taught by Rudikoff et al., claiming a construct that binds PD1 and TIM3 in the absence of specifying all 12 CDR sequences (i.e. CDRs H1, H2, H3, L1, L2, and L3 for PD1 and for TIM3) does not reasonably appear to provide sufficient structure in order to necessarily have the recited function of binding to the PD1 and TIM3 antigens.  Further, it should be noted that even when claims recite SEQ ID numbers for a particular element, like a VH that binds TIM3 in claim 13, such claims also recite language allowing for mutations.  In the absence of specifying where such mutations occur, said mutations reasonably can be located with the CDRs responsible for the function of antigen binding thus altering the very structure needed for the function of antigen binding.  As has been previously stated, no data from mutagenesis studies appears to be present in the instant application.        
Therefore, in view of all of the above artisans would reasonably conclude that applicant was not in possession of the full breadth of antibody based constructs that bind PD1 and TIM3 as presently claimed at the time the instant application was filed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 10 recites “any one of SEQ ID NOs:43, 44, and 46-53 having at most 15 conservative amino acid insertions, deletions, substitutions or a combination thereof.”.  The instant specification does not define what a “conservative” substitution mutation is, but artisans reasonably would assume that it encompasses things like changing D to E (aspartic acid to glutamic acid) or vice versa.  However, it is completely unclear what a “conservative” amino acid insertion or a “conservative” amino acid deletion is because there is no comparison reference point to decide if the change is or is not “conservative”.  Similar language appears in claims 13  and 14.  Amendment of the claims to remove the unclear subject matter is suggested. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/055404 (of record on the 4/15/2022 form 892).
The ‘404 publication discloses antagonist bispecific antibodies that bind to the extracellular domains of PD1 and TIM3 (see entire document, particularly the title, abstract, claims, pages 4 and 26, Figure 6, and example 13).  Such antibodies are disclosed as being present in pharmaceutical compositions and kits (see for example pages 11, 78-81, and 85-86).     Such antibodies are disclosed as increasing interferon gamma production from T cells including Jurkat cells (see particularly examples 3, 6, 7, 10, and 16).

Claims 4-7, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/159877.
The ‘877 publication discloses antagonist bispecific antibodies that bind to the extracellular domains of PD1 and TIM3 (see entire document, particularly the title, abstract, claims, and paragraphs [0003-0021], [0034], and [0073]).  Such antibodies are disclosed as being present in pharmaceutical compositions and kits (see for example pages 51-55).     Such antibodies are disclosed as increasing interferon gamma production from T cells (see particularly the examples).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 4-10, 19, 20, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-20, 24-26, 28, and 30-35 of copending Application No. 16/628,939 in view of WO 2011/159877.
The copending claims recite multispecific antibodies that bind to PD1 and to LAG3 (see all copending claims).  Notably, anti-PD1 specificity is recited as being provided by amino acid sequences 100% identical to SEQ ID NO:47 of the instant application (see for example copending claims 10 and 14 as well as the enclosed sequence alignments).  Pharmaceutical compositions and kits comprising such antibodies are also claimed in the copending application (see for example copending claims 24 and 25).  Such claims differ from the instant claimed invention in that no binding domain specific for TIM3 is recited as being present in the copending antibodies.
The ‘877 publication discloses antagonist bispecific and multispecifc antibodies that bind to the extracellular domains of PD1 and TIM3 (see entire document, particularly the title, abstract, claims, and paragraphs [0003-0021], [0034], and [0073]).  Such antibodies are disclosed as being present in pharmaceutical compositions and kits (see for example pages 51-55).     Such antibodies are disclosed as increasing interferon gamma production from T cells (see particularly the examples).  Multispecific antibodies binding to antigens in addition to PD1 and TIM3 are explicitly disclosed (see for example paragraphs [0022] and [0103], with the role of the LAG3  contributing to T cell exhaustion in addition to PD1 and TIM3 being discussed (see particularly paragraph [0263]). 
Therefore it would have been obvious to an ordinary artisan at the time of the instant invention to make a multispecific antibody antagonizing PD1, TIM3, and LAG3.  The ordinary artisan would be motivated to do so as all three molecules are involved in T cell exhaustion pathways, and antagonizing these pathways is expected to increase T cell activity in vivo, such as in methods of treating cancer as recited in the copending claims (see for example copending claim 32) as T cells would be less likely to suffer from exhaustion if the pathways by which exhaustion occurs are blocked.  Artisans would have a reasonable expectation of success in making such molecules based upon the antibodies of the copending application and the ‘877 publication which simultaneously bind multiple unrelated antigens.  Applicant is further reminded that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 4-10, 19, 20, 24, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7-9, 12, 13, 15, 19, 22, 30, 32, 44, 45, and 52-62 of copending Application No. 16/628,547 in view of WO 2011/159877.
The copending claims recite multispecific antibodies that bind to PD1 and to PD1L (see all copending claims).  Notably, anti-PD1 specificity is recited as being provided by amino acid sequences 100% identical to SEQ ID NO:47 of the instant application (see for example copending claims 1 and 19 as well as the enclosed sequence alignments).  Pharmaceutical compositions and kits comprising such antibodies are also claimed in the copending application (see for example copending claims 44 and 45).  Such claims differ from the instant claimed invention in that no binding domain specific for TIM3 is recited as being present in the copending antibodies.
The ‘877 publication discloses antagonist bispecific and multispecifc antibodies that bind to the extracellular domains of PD1 and TIM3 (see entire document, particularly the title, abstract, claims, and paragraphs [0003-0021], [0034], and [0073]).  Such antibodies are disclosed as being present in pharmaceutical compositions and kits (see for example pages 51-55).     Such antibodies are disclosed as increasing interferon gamma production from T cells (see particularly the examples).  Multispecific antibodies binding to antigens in addition to PD1 and TIM3 are explicitly disclosed (see for example paragraphs [0022] and [0103). 
Therefore it would have been obvious to an ordinary artisan at the time of the instant invention to make a multispecific antibody antagonizing PD1, PD1L, and TIM3.  The ordinary artisan would be motivated to do so as all three molecules are involved in T cell exhaustion pathways, and antagonizing these pathways is expected to increase T cell activity in vivo, such as in methods of treating cancer as recited in the copending claims (see for example copending claim 52) as T cells would be less likely to suffer from exhaustion if the pathways by which exhaustion occurs are blocked.  Artisans would have a reasonable expectation of success in making such molecules based upon the antibodies of the copending application and the ‘877 publication which simultaneously bind multiple unrelated antigens.  Applicant is further reminded that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644